BARNARD, P. J.,
(dissenting.) The village of Peekskill was incorporated by special act. No right was given by its charter to increase its territory. Chapter 117, Laws 1883. The general act for the incorporation of villages was only applicable to villages incorporated under its provision. The boards of supervisors had the power -bo extend village limits in such villages as were incorporated under the general act. By chapter 308, Laws 1884, all villages created by special charter were clothed with all power prescribed by the general act for the incorporation of villages within this state, except where the special charter is in conflict with the general law. This section gave the trustees of Peekskill village power to petition for an increase of territory, and the power given to the supervisors to extend or diminish territories in villages under the general law was carried to villages created by special charter through the enactment of 1884. The village limits were therefore properly extended, and the order directing the assessors to vacate the assesssment of relators’ property should be reversed, ■and the writ of certiorari dismissed, with costs.